Citation Nr: 1642875	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-68 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 25, 2008, and a rating in excess of 20 percent beginning September 25, 2008, for service-connected right ankle disability, excluding any period during which a temporary total rating was assigned.

2.  Entitlement to an extension of a temporary total rating (TTR) under 38 C.F.R. § 4.30 beyond January 31, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 1998 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In November 2001, the Veteran testified at a Travel Board hearing before a now retired Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 
 
In a March 2006 decision, the Board in relevant part denied the right ankle increased rating claim.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Order, the Court granted a Joint Motion for Remand, vacating the March 2006 Board decision and remanding the appeal back to the Board for action consistent with the Joint Motion.  The Board then remanded the appeal in February 2008 for further development.

In a January 2009 rating decision, the RO awarded an increased 20 percent rating for the right ankle disability, effective September 25, 2008.  Since that increase did not constitute a full grant of the benefit sought, the increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In October 2014, the Veteran's private attorney revoked the power of attorney of record in this matter.  The Veteran subsequently filed a Revocation of Power of Attorney with VA. He has appointed no new representative, electing instead to continue with his appeal pro se before the Board.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  Prior to September 15, 1999, the Veteran's right ankle disability was manifested by nonunion, symptoms of pain, instability, and limitation of motion, and productive of moderate to severe functional impairment.

2.  From November 1, 1999, to September 25, 2008, the Veteran's right ankle disability was manifested by pain, instability, and limited motion but without ankylosis, more nearly approximating moderate ankle disability.

3.  Since September 25, 2008, the Veteran's right ankle disability has not been manifested by ankylosis, nonunion of the tibia and fibula, or symptoms productive of marked ankle disability. 

4.  There is no regulatory or legal provision that would permit extension of the temporary total rating for convalescence beyond January 31, 2011. 


CONCLUSIONS OF LAW

1.  Prior to September 15, 1999, the criteria for a 40 percent disability rating for the right ankle disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

2.  From November 1, 1999, to September 25, 2008, the criteria for a 20 percent rating, but no higher, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

3.  Since September 25, 2008, the criteria for a rating in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270 (2015).

4.  The criteria for an extension of a temporary total rating beyond January 31, 2011 based on the need for convalescence following surgery for total right knee replacement have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Compliant notice in this case was sent to the Veteran in April 2004, April 2008, and June 2008.  The claim was last adjudicated in March 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006).  The duty to notify has been met. 

With respect to the claim for extension of the temporary total rating, as discussed below, there is no legal entitlement to a temporary total rating beyond January 31, 2011.  The notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004); see Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Additionally, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, SSA records, and identified non-VA treatment records.  38 U.S.C.A. § 5103A (b)-(c); 38 C.F.R. § 3.159 (c)(3).  Also coincident to VA's duty to assist the Veteran in substantiating his claims, VA provided examinations and obtained medical opinions in April 1998, December 1999, April 2001, September 2008, and June 2011.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The Board finds that these examinations are adequate to evaluate the nature and severity of his disabilities as the examiners provided sufficient descriptions of the Veteran's disabilities after performing thorough physical examinations.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, as the Veteran underwent a right above-the-knee amputation in March 2014, a new examination for the right ankle would serve no purpose.  Thus, a new examination is not necessary.  

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based upon the facts found, i.e., the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45  (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2015).  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104 (a) (West 2014). 

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54. 

a. Prior to September 25, 2008

Initially, the Board notes that the right ankle increased rating claim on appeal was received by VA in February 1998, and that a temporary 100 percent rating was assigned from September 15, 1999 to November 1, 1999 based on convalescence following a September 1999 right ankle surgery.  38 C.F.R. § 4.30.  Therefore, in addressing the increased rating claim for the period prior to September 25, 2008, the Board will address the periods prior to and after the temporary total rating following the September 1999 surgery.

For the period prior to September 25, 2008, excluding the period when the temporary 100 percent rating was assigned, the Veteran's service-connected right ankle disability has been rated as 10 percent disabling under Diagnostic Code 5271 for moderate limitation of motion of the ankle.  38 C.F.R. 4.71a (2015).  

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II (2015).

Following a review of the record, the Board finds that for the period prior to the September 15, 1999 right ankle surgery, an increased 40 percent rating is warranted.  The medical evidence during that period includes July 1999 and August 1999 private findings of nonunion of the right ankle, also described as "painful nonunion of an avulsion fragment" with posterior tibial impingement, which ultimately resulted in the surgery to remove the nonunion fragment and repair the deltoid ligament.  Furthermore, an April 1998 VA examination revealed pain, limitation of motion with dorsiflexion reduced by half to 10 degrees and plantar flexion to 35 degrees, and a notation that the Veteran's ankle was "very loose."  The examiner also noted decreased strength in the right plantar flexors and the right heel.  Notably, the April 1998 VA examiner found that the Veteran's right ankle disability caused moderate to severe functional impairment.  

Based on the foregoing, the Board finds that prior to September 15, 1999, a 40 percent rating is warranted pursuant to Diagnostic Code 5262 as the evidence more nearly approximates impairment of the tibia and fibula with nonunion and loose motion.  Significantly, 40 percent is the maximum rating assignable under diagnostic codes pertaining to the ankle absent evidence of an ankle replacement.  38 C.F.R. § 4.71a, Diagnostic Codes 5056, 5262, 5270-5274.  As such, a rating higher than 40 percent for this period is not warranted.

For the period following expiration of the temporary total rating on November 1, 1999, and until September 25, 2008, the Board finds that an increased 20 percent rating, but no higher is warranted.  During this period,  the evidence shows pain, limitation of motion, and complaints of instability.  Specifically, a December 1999 VA examination report documents reports of pain, stiffness, giving way or instability, and on range of motion testing, the right ankle exhibited 11 degrees of dorsiflexion and 32 degrees of plantar flexion.  Imaging showed multiple ossific densities.  The examiner assessed right ankle arthralgia status post surgery, and noted that there was weakened movement, excessive fatigability, and incoordination.  An April 2001 examination report shows similar complaints of pain and objective evidence of limitation of motion.  At that time, right ankle dorsal flexion was to 11 degrees and plantar flexion was to 33 degrees.  The examiner also noted that the Veteran's right ankle was unstable.  Imaging at that time revealed "previous fracture, medial malleolus, distal right tibia," and the examiner assessed right ankle arthralgia.  

Additionally, in written statements and in testimony before the Board in November 2001 and June 2016, the Veteran described observable deformity of the right ankle post surgery, and reported functional limitations due to pain, instability, and limited motion.  Specifically, he reported that he can no longer perform activities he used to and has difficulty squatting, running, going up and down steps, and walking long distances.  He reported that uneven surfaces cause him to stumble and his right ankle to give way.  Indeed, instability appears to be his primary complaint related to his right ankle other than pain.  

Based on the foregoing, the Board finds that the evidence during this period more nearly approximates malunion with moderate ankle disability to warrant a 20 percent rating pursuant to Diagnostic Code 5262.  The Veteran has competently reported that his right ankle is deformed, which is supported by subsequent VA examiner's notation of a bony enlargement, which could support a degree of malunion.  Furthermore, the evidence shows continued limitation of motion to a relatively consistent moderate degree.  When combined with the Veteran's complaints of pain, instability, stiffness, and functional limitations, the Board finds that, for the period from November 1, 1999, to September 25, 2008, his right ankle disability more nearly approximated a 20 percent rating pursuant to Diagnostic Code 5262 for malunion of the tibia and fibula with moderate ankle disability.

A rating in excess of 20 percent for this period has not been warranted at any time.  In this regard, there is no evidence of ankylosis of the right ankle to warrant a higher rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a.  On the contrary, the relevant VA examinations objectively show and the Veteran's own statements support movement of the right ankle.  Thus, a higher rating is not warranted based on ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Nor is a higher rating warranted under Diagnostic 5262 for nonunion of the tibia and fibula, or even malunion with marked ankle disability.  In this regard, imaging of the right ankle following the September 1999 surgery is negative for evidence of nonunion or specific findings of malunion, including imaging in March 2000 (no acute findings), April 2001 (previous fracture, medial malleolus, distal right tibia), and November 2006 (posttraumatic, degenerative, post-surgical changes right ankle).  The Board also notes that while the right ankle is clearly limited in motion, the objective findings show that the Veteran still generally retained approximately two-thirds of his overall ankle motion, supporting no more than moderate limitation of motion.  In this regard, the Veteran's combined right ankle motion during the December 1999 and April 2001 examinations was 43 degrees and 44 degrees out of the 65 degree normal range of motion for the ankle.  Those findings support at most moderate limitation of motion.

Parenthetically, the Board notes that a November 2006 VA treatment note appears to reference a finding of 10 degrees of dorsiflexion in the right ankle with the knee flexed, and only three to four degrees of dorsiflexion with the knee extended, though the ankle is not specifically stated.  It is noteworthy that these findings were preceded by a notation of a recent injury to the right Achilles tendon, and no ankle diagnosis was offered.  Also noteworthy is the fact that during November 2006 VA treatment just three days prior, it was noted that the Veteran was "able to dorsiflex and plantar flex the right foot very well."  Even so, the isolated November 2006 findings do not support an overall marked ankle disability.

Additionally, while the Veteran competently reports feelings of ankle instability, the Board notes that in October 1999, following surgery, "good stability" was objectively shown on imaging and "confirmed clinically."  The Board also recognizes the Veteran's testimony regarding functional limitations due to his ankle.  However, the record during the relevant period shows that he was still able to perform physical activity, as he reportedly was shoveling snow in February 2003, reported that he still hunted in May 2008, and in June 2008, he was still golfing, though he had to curtail the amount he golfed and had to use a cart due to his disabilities.  

From a review of the record, it appears that during the relevant period from November 1, 1999 to September 25, 2008, the Veteran's primary functional complaints and treatment related to his right knee and right hip.  For example, as noted in a private January 2002 treatment note, the Veteran's lay off due to the economic downturn was "actually fortunate" because the Veteran "found he was unable to keep up with his job with the right hip and knee problem."  Significantly, his right ankle was not mentioned at that time.  By October 2003, the Veteran was working at a more sedentary job and "doing recently well."  He had knee complaints, but no ankle complaints at that time.  Thereafter, he consistently reported employment problems due to his right knee or right hip, but not specifically the right ankle, such as in May and June 2008.  Indeed, during the relevant period, the Veteran sought infrequent treatment for his right ankle; instead, most of the VA and private treatment sought that period related to either the right knee or right hip.  The Board finds it likely that there would be more complaints or more treatment sought for an ankle disability that was "marked."

The Board has considered whether there are any other diagnostic codes, other than Diagnostic Codes 5262 and 5270, which may be used to award a higher rating.  See Butts v Brown, 5 Vet. App. 532, 538 (1993).  Here, however, other diagnostic codes relevant to the ankle do not provide for a rating in excess of 20 percent, with the exception of Diagnostic Code 5056 for an ankle replacement, which has not been asserted or shown by the record. 

In sum, given evidence of pain, moderate limited motion, and instability, combined with evidence of some functional impairment and an observable deformity, the Board finds that the Veteran's right ankle disability more nearly approximates malunion with moderate ankle disability sufficient to warrant a 20 percent rating for the period from November 1, 1999, to September 25, 2008, pursuant to Diagnostic Code 5262.  However, absent evidence of ankylosis, or more severe symptoms or impairment consistent with marked disability, the Board finds that a rating in excess of 20 percent is not warranted for that period.



b. From September 25, 2008 to March 19, 2014

For the period from September 25, 2008, until March 19, 2014, when the Veteran underwent an above the knee amputation of the right knee, the Board finds that a rating in excess of 20 percent is not warranted for the right ankle.

Initially, there is no evidence of ankylosis to support a higher rating under Diagnostic Code 5270.  VA examinations in September 2008 and June 2011 revealed motion of the right ankle.  In September 2008, right dorsiflexion was to five degrees with no pain and right plantar flexion was to, at worst, 16 degrees.  The Veteran reported flare-ups with severe pain and additional loss of motion, but was unable to estimate the additional loss of motion.  Interestingly, the Board notes that following repetitions, the Veteran's right ankle actually exhibited more motion, with plantar flexion increased to 20 degrees.  In any event, in June 2011, right dorsiflexion was to 15 degrees and right plantar flexion was to 38 degrees.  The Veteran declined repetitions.  Similarly, private treatment records are negative for evidence of ankylosis.  On the contrary, in October 2008, right ankle dorsiflexion was to 5 degrees and plantar flexion was to 30 degrees.  Given evidence of right ankle movement in dorsiflexion and plantar flexion, a higher rating is not warranted pursuant to Diagnostic Code 5270 for ankylosis of the ankle.

The Board also finds that the Veteran's right ankle symptoms are consistent with no more than moderate ankle disability, even considering evidence of more severe limited motion.  In this regard, the record from September 25, 2008 until March 19, 2014 shows similar complaints of pain, limited motion, and instability, including an October 2008 objective finding of mild laxity during private treatment.  Nevertheless, the record does not show more severe impairment to warrant a higher rating for marked ankle disability.  

In this regard, the relevant record shows complaints, impairment, and/or treatment primarily related to the right knee and right hip without much if any discussion of the right ankle.  Generally, the evidence shows that pain was reported and injections or medications were prescribed for the pain in the right knee or right hip, and not the right ankle, such as discussed in March 2009, October 2009, March 2010, April 2011, November 2012, and October 2013, among other visits.  In March 2010, the Veteran was using a wheeled walker due to his right knee disability, and in November 2012, the Veteran affirmatively reported that his walking is limited due to his hip pain; he did not mention his ankle pain.  

Notably, during his September 2008 VA examination, the Veteran reported that he does not have any pain in the ankle when he does not bear weight on the right leg.  Further, when he does have pain, especially with walking and standing, he described the pain as moderate in intensity.  The Board recognizes his reports of swelling at the end of the day, fatigue, and lack of endurance, as well as flare-ups of the right ankle with prolonged walking and standing.  However, the September 2008 VA examiner found no evidence of disuse atrophy, nor was there objective evidence of instability.  The Board also observes that during the June 2011 VA examination, the Veteran did not report flare-ups of his right ankle disability, and the June 2011 VA examiner expressly found that impairment on activities of daily living caused by the right ankle generally ranged from no impairment to moderate in nature, with the exception of finding a severe impact on sports.  

Indeed, in July 2011, the Veteran reported "doing some work at his father's" and had a garden tractor bump into his thigh.  Prior to that incident, he had been golfing with friends, though he took a cart.  The Board also notes that in March 2014, just prior to the right above-the-knee amputation, the Veteran reported past and current participation in a number of activities, including golf, involvement with the Masons, camping, hunting/fishing, gardening, and woodworking.  Thus, despite his right ankle disability, the Veteran was able to remain relatively active.

The Board also finds it significant that for the period from September 25, 2008, until March 19, 2014, the Veteran sustained injuries and underwent multiple right knee and right hip surgeries and was likely non-weight-bearing for significant periods of time.  Indeed, he was noted to be nonweight-bearing in December 2008 following a fall in which he twisted his right knee and sustained a right ankle sprain.  He was also noted to be nonweight-bearing during the June 2011 VA examination.  It also appears that around June 2012, he was evaluated for an electric scooter, which he was using in October 2012.  In November 2012, the Veteran reported he was staying off of his feet because he was having his hip replaced, and in January 2014, the Veteran reported that he was using a walker and making an effort not to bear weight on his right leg.  Thus, any symptoms in the right ankle were likely minimized by the Veteran's nonweight-bearing status throughout the relevant period since September 25, 2008. 

In any event, the Board finds that the evidence of record for the period from September 24, 2008, supports no more than moderate ankle disability consistent with the currently-assigned 20 percent rating.

As a final preliminary matter, although the VA examiners have reported that the Veteran has postoperative scars on his right foot, the record is negative for evidence that these scars are symptomatic or otherwise compensable under 38 C.F.R. § 4.118.  Thus, a separate rating is not warranted for scarring.

Overall, the Board finds that, prior to September 15, 1999, a higher 40 percent rating is warranted based on nonunion of the right ankle with symptoms productive of moderate to severe functional impairment.  However, since November 1, 1999, the Veteran has shown no more than moderate disability the right ankle, which is best approximated by a rating of 20 percent under Diagnostic Code 5262.  In addition, the Board finds that because the Veteran has had a compensable rating for his right ankle disability for the entire period on appeal, the Veteran has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

The Board finds that since November 1, 1999, a rating in excess of 20 percent for a right ankle disability is not warranted.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



c. Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For musculoskeletal disabilities in particular, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For the joints, the rating schedule also contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in that regard.  Accordingly, extraschedular consideration is not warranted.

Moreover, to the extent that the Veteran has reported right ankle symptoms that are not expressly contemplated by the diagnostic codes pertaining to the ankle, such as instability, the Board has considered such symptoms in finding that the Veteran's overall right ankle disability picture is consistent with a moderate ankle disability since November 1, 1999, and an even more severe disability picture prior to surgery on September 15, 1999.  The Board also notes that a June 2011 VA examiner noted increased tardiness due to the Veteran's right ankle disability.  However, such a finding does not rise to the level of marked interference with employment and the record does not otherwise support such a finding.  Instead, the preponderance of the evidence, including the Veteran's own statements made during treatment, shows that the Veteran's occupational functioning is primarily impaired by his right knee and right hip disabilities.  The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected ankle disability has had an adverse impact on the Veteran's ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321 (a), 4.1.  Again, 38 C.F.R. § 4.1 specifically provides that the schedular criteria are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Additionally, the Veteran does not contend, and the record includes no evidence, that his service-connected right ankle disability alone prevents him from obtaining or maintaining substantially gainful employment.  In his formal application for individual unemployability, the Veteran identified his right knee disability and depression as preventing him from securing or following a gainful occupation.  TDIU was granted on this basis by the RO in a May 2012 rating decision.  Accordingly, the Board need not consider whether he is entitled to a total disability rating based on individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

III.  Extension of Temporary Total Rating 

In a February 2008 statement, the Veteran contended that he was entitled to an extension of a 100 percent rating beyond January 31, 2011 for convalescence following surgery for a total right knee replacement.  Subsequent communications clarified that he actually was asking for a total disability rating based upon individual unemployability, which was subsequently granted effective February 1, 2011.  Nevertheless, this issue of entitlement to an extension of a temporary total rating remains before the Board. 

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular ratings.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  A total rating may be extended for one, two or three months beyond the initial three months for any of the bases cited above, and extensions of one or more months up to six months beyond the initial six months period may be made for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In the case of the prosthetic replacement of a knee, however, the Veteran is only entitled to the temporary total rating under 38 C.F.R. §  4.30 for one month following discharge from hospitalization with a 100 percent rating thereafter being in effect for one year after the expiration of the one month of § 4.30 benefits.  38 C.F.R. § 4.71a, Note (1) following Diagnostic Code 5055. 

The Veteran was hospitalized on December 3, 2009, to undergo a right knee replacement.  He was discharged the same month.  He was entitled to a temporary total rating for one month beginning January 1, 2010, (the first day of the month following hospital discharge) and a 100 percent rating for one year beginning February 1, 2010.  Diagnostic Code 5055.  This is precisely the rating he was awarded in the January 2010 rating decision. 

The Veteran received a greater benefit under Diagnostic Code 5055 than he would have been entitled to under 38 C.F.R. §  4.30 alone, because the latter regulation would have permitted a total rating for, at most 12 months, while Diagnostic Code 5055, in combination with § 4.30 provided a total rating for 13 months.  There is no legal entitlement to extension of a total rating based on 38 C.F.R. §  4.30.  


ORDER

Prior to September 15, 1999, a disability 40 percent rating for the right ankle disability is granted. 

From November 1, 1999, to September 25, 2008, a disability 20 percent rating, but no higher, for the right ankle disability is granted.

From September 25, 2008, a disability rating in excess of 20 percent for a right ankle disability is denied.

Entitlement to an extension of a temporary total rating beyond January 31, 2011 based on the need for convalescence following surgery for total right knee replacement is denied. 



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


